Citation Nr: 1043760	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to October 1961, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), which denied service connection for defective vision 
and glaucoma.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.   

In February 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.     

In June 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  Such 
opinion was completed and a copy is associated with the Veteran's 
claims folder.  In August 2010, the Board informed the Veteran 
that it had requested a specialist's opinion in conjunction with 
the adjudication of his appeal, provided him a copy of that 
opinion, and indicated that he was entitled to submit additional 
evidence or argument provided within 60 days of the date of that 
letter.  Such period has passed, and the Veteran provided further 
argument/evidence with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See November 2010 Hand-Written 
Statement from the Veteran.  See also 38 C.F.R. § 20.1304 (2010).  
Therefore, the Board may properly consider such newly received 
evidence and will proceed with the consideration of his case.  




FINDINGS OF FACT

1.  The Veteran is currently diagnosed with left eye glaucoma and 
defective vision/ refractive error.

2.  The Veteran reports that he sustained a left eye injury in-
service when he fell during basic training and got dust in his 
left eye, and such statements are consistent and credible with 
the Veteran's service.  

3.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current left eye 
glaucoma and defective vision/ refractive error disabilities and 
his service.


CONCLUSIONS OF LAW

1.  Defective vision was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Glaucoma was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by an April 2006 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  In an attachment to 
the April 2006 notice letter, the RO also advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Further, if the VA determines that VA medical 
examinations or opinions are necessary to decide a claim, the VA 
must provide such examination or opinion.  38 C.F.R. § 
3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, VA treatment records, private treatment records, and 
statements submitted by or on behalf of the Veteran.  As noted, 
the Board also obtained a VHA opinion regarding whether the 
Veteran's left eye glaucoma and defective vision disabilities are 
related to his service.  See August 2010 VHA Opinion Report.  As 
noted, in February 2008, the Veteran testified at a personal 
hearing before a DRO at the RO.  A copy of the hearing transcript 
is of record and has been reviewed.  Significantly, the record 
does not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The Court held that the requirement that a 
current disability be present is satisfied when a claimant has a 
disability at the time the claim is filed, or during the pendency 
of that claim, even if the disability resolves prior to the VA's 
adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Here, initially, the Board notes that there are current left eye 
glaucoma and defective vision (refractive error) disabilities, as 
reflected in the October 2007 VA Eye Examination Report.  As 
there is evidence of current chronic disabilities, the first 
element of the Veteran's service connection claims is satisfied.

The Veteran is seeking service connection for left eye glaucoma 
and defective vision, which he maintains is related to his active 
service.  The Veteran claims he fell during basic training, got 
dust in his left eye, and although he did not seek treatment 
immediately, there are various notations in his STRs of treatment 
for eye problems.  See June 2008 DRO Hearing Transcript; February 
2009 Type-Written Statement from the Veteran.  His DD-214 
indicates that his military occupational specialty was an 
administrative clerk.  The Veteran's STRs include a notation of 
defective distant vision in his left eye.  See September 1961 
Discharge Examination Report.  The Board notes that the Veteran's 
STRs include treatment for a right eye disability, diagnosed as 
ptyerguim of the right eye in 1956.  See September 13, 1956 
Chronological Record of Medical Care; September 26, 1956 
Chronological Record of Medical Care; September 27, 1956 
Chronological Record of Medical Care.  However, there are no 
complaints, treatment, and/or diagnoses of any left eye 
disability or any left eye disability resulting from a left eye 
injury in-service.  The Board finds the Veteran's statements of 
in-service left eye injury consistent and credible with his 
service. 

Although the Veteran has current left eye glaucoma and defective 
vision (refractive error) disabilities and there is notation of 
treatment for eye problems in-service, there is no probative and 
positive medical nexus evidence revealing a relationship between 
the Veteran's current left eye glaucoma and defective vision 
(refractive error) disabilities and his service.  In this regard, 
the claims folder contains both positive and negative nexus 
opinions.  In an August 2006 Private Treatment Letter from Dr. 
D.D.L.P., the private physician noted that the Veteran had an 
"accident during basic training exercises" when he "fell to 
the ground and suffered direct trauma to the left eye," and the 
"trauma was never evaluated at sick call so no documentation of 
the event exists."  The August 2006 private physician opined 
that the Veteran "developed an ophthalmologic condition that 
could be secondary to a trauma suffered during his military 
active duty tour."  See August 2006 Private Treatment Letter 
from Dr. D.D.L.P.  In a May 2007 Private Treatment Letter from 
Dr. R.J.N., the private physician noted that the Veteran 
sustained "trauma to the left eye in basic training but was not 
evaluated at the time," "developed frequent pain in the left 
eye and noticed progressive loss of his visual acuity," and was 
"diagnosed with open angle glaucoma."  The May 2007 private 
physician opined that "the continuum of this condition points to 
a result of the aforesaid trauma while in service."  See May 
2007 Private Treatment Letter from Dr. R.J.N.  

The Veteran's claims folder also contains an October 2007 VA Eye 
Examination Report and an August 2010 VHA Opinion Report.  The 
October 2007 VA examiner notes that the Veteran reported a 
history of  a fall during basic training in which dirt went into 
his left eye and as a result he suffered from a burning sensation 
in the left eye since this event.  The VA examiner assessed 
refractive error, bilateral small nasal pterygium, bilateral 
senile cataracts, and bilateral primary open angle glaucoma 
uncontrolled end stage in left eye, and opines that "neither 
glaucoma nor other diagnoses herein [including refractive error] 
are caused by or a result of any event during military service."  
See August 2007 VA Eye Examination Report.  The August 2007 
examiner based his opinion on the results of a gonioscopy that 
revealed no evidence of angle recession (post-traumatic) and no 
evidence of left ocular trauma in-service.  See id.  The August 
2010 VA physician, after review of the Veteran's claims folder 
including his STRs and post-service treatment records, opined 
that it is "as least as likely as not that the Veteran's left 
eye glaucoma disability was not incurred in or aggravated by 
active service, or is otherwise related to his service," and it 
is "as least as likely as not that the Veteran's left eye 
defective vision disability was not incurred in or aggravated by 
service, or is otherwise related to his service."  The August 
2010 VA physician also opined that it is "also not likely that 
the trauma to the left eye was sufficiently severe to add an 
angle recession glaucoma component thereby accelerating the 
course of any pre-existing primary open angle glaucoma which is 
frequently hereditary."  The basis for the August 2010 VA 
physician's opinion was that there was no evidence of any angle 
glaucoma in two eye examinations (May 2007 and October 2007).  
Further, the August 2010 physician indicates that trauma to the 
left eye "would likely have caused earlier progression symptoms 
of photophobia or pain greater than [the Veteran] has 
expressed," and "there is no gonioscopic evidence to support 
this [trauma related] type of glaucoma."  On review, the Board 
finds the medical nexus opinions in the August 2006 Private 
Treatment Letter from Dr. D.D.L.P. and the May 2007 Private 
Treatment Letter from Dr. R.J.N. of little probative value for 
the following reasons.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A 
medical opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  On the other hand, the Board may reject 
a medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Here, the critical question is whether the medical opinion is 
credible in light of all the evidence. In fact, the Board may 
reject a medical opinion that is based on facts provided by a 
veteran which have been found to be inaccurate or because other 
facts present in the record contradict the facts provided by the 
veteran which formed the basis for the opinion. Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (holding that the Board 
may reject such statements of the veteran if rebutted by the 
overall weight of the evidence).

Initially, the Board notes that although the August 2006 private 
physician indicated that there could be a relationship between 
the Veteran's eye disabilities and his in-service left eye 
injury, the Board finds that such opinion is speculative and is 
entitled to minimal probative weight.  The Board notes that the 
use of the words "possible" "may" or "can be", as in this case, 
makes a doctor's opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993)) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) ("may or may not" language by physician is too 
speculative).  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.    

Further, the August 2006 and May 2007 private physicians did not 
provide any rationale for their positive opinions.  The August 
2006 private physician merely relied on the Veteran's statements 
that he incurred a left eye injury in service to opine that the 
Veteran's left eye glaucoma disability is related to his service.  
Although the Veteran's statements were credible with regard to 
the in-service left eye injury, the lack of any evidence of angle 
recession (post-traumatic) on gonioscopy constitutes negative 
evidence tending to disprove the assertion that the Veteran was 
disabled from any disease or injury during service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence 
to disprove the existence of an alleged fact); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).   Such 
testing was not performed by the August 2006 and/or May 2007 
private physicians.  As such, the August 2006 and May 2007 
opinions are of little probative value. 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically eye pain, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).   In this regard, review of 
the Veteran's post-service treatment records indicate that the 
first evidence of any left eye disability was a May 2007 Private 
Treatment Letter from Dr. R.J.N., indicating that he first 
treated the Veteran for a loss of visual acuity in his left eye 
as early as 1984, approximately twenty-three years post-service, 
and the Veteran has not argued that he suffered any problems with 
his eyes during the period of discharge from service until his 
first post-service treatment in 1984.  Absent a finding of a 
relationship between the Veteran's left eye glaucoma and 
defective vision (refractive error) disabilities and his service 
or continuity of symptomatology related to service, there is no 
basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his left eye glaucoma and defective vision 
(refractive error) disabilities are related to his military 
service.  The Veteran is competent to report his symptomatology 
during service.  However, such statements are not credible 
because, as discussed above, an October 2007 VA examiner and an 
August 2010 VA physician provided negative nexus opinions with 
complete rationale.  Also, the first indication of any post-
service treatment/complaint of any left eye disability is 
reflected as early as 1984, approximately twenty-three years 
after his discharge from service.  Such treatment is the first 
indication of any post-service treatment for any left eye 
disability, and the Veteran has not argued that he suffered from 
any eye disability during the period of discharge from service 
until his first post-service treatment in 1984.  

The Board acknowledges the Veteran's claim that the August 2010 
VHA Opinion Report is flawed and/or inadequate because, in 
rendering his opinion, the examiner relies on an unverified 
notation of a family history of glaucoma; thus, he should be 
afforded another VA examination to determine the etiology of his 
left eye disabilities.  However, as discussed above, the August 
2010 examiner's rationale for the negative opinion was that there 
was no gonioscopic evidence to support trauma related glaucoma in 
the Veteran's left eye.  See August 2010 VHA Opinion Report.  
Thus, the Board finds the Veteran's claim without merit.    







(CONTINUED ON NEXT PAGE)



Based on the foregoing, the Board concludes that defective vision 
and glaucoma were not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, as 
the preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     


ORDER

Service connection for defective vision is denied.

Service connection for glaucoma is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


